Citation Nr: 0517258	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-17 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 30, 
2000, for service connection for post-traumatic stress 
disorder (PTSD), including based on clear and unmistakable 
error (CUE).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1967 to 
September 1969 and from July 1970 to May 1979.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a February 2003 RO 
rating decision which denied entitlement to an effective date 
earlier than August 30, 2000, for service connection for 
PTSD, including based on CUE.  In December 2004, the veteran 
testified at a Board videoconference hearing.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in several RO decisions, including a final June 1980 RO 
decision.  Those determinations were not undebatably 
erroneous.  

2.  On August 30, 2000, the RO received the first formal or 
informal claim for service connection for PTSD.  

3.  The RO subsequently granted service connection for PTSD, 
effective August 30, 2000.  






CONCLUSION OF LAW

The criteria for an effective date earlier than August 30, 
2000, including based on CUE, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriquez v. West, 
1989 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. 
App. 377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
1998).  

Final RO decisions are accepted as correct in the absence of 
CUE.  Where CUE is found in a prior RO decision, such 
decision will be reversed or revised and, for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet.App. 302 (2001) and 
13 Vet.App. 1 (1999); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet.App. 39 (1998); Caffrey v. Brown, 
6 Vet.App. 377 (1994); Damrel v. Brown, 6 Vet.App. 242 
(1994); Fugo v. Brown, 6 Vet.App. 40 (1993); Russell v. 
Principi, 3 Vet.App. 310 (1992).  

As noted above, the veteran served on active duty from 
November 1967 to September 1969 and from July 1970 to May 
1979.  The available service personnel records indicate that 
veteran participated in combat and that he received citations 
including the Combat Infantry Badge, the Vietnam Campaign 
Medal, the Vietnam Cross of Gallantry with Palm, the Purple 
Heart Medal, and the Vietnam Service Medal with Four Bronze 
Stars.  

The service medical records for the veteran's first period of 
service from November 1967 to September 1969 show that he was 
treated for battle fatigue and hyperventilation in May 1969 
and given twenty-four hours of bed rest.  On a medical 
history form at the time of the September 1969 separation 
examination, the veteran checked that he did have frequent 
trouble sleeping.  He also checked that he did not have 
nervous trouble of any sort or depression or excessive worry.  
The reviewing examiner did not refer to any psychiatric 
problems.  The September 1969 objective separation 
examination report included a notation that the veteran's 
psychiatric evaluation was normal.  

In September 1969, the veteran filed a claim for service 
connection for battle fatigue.  

A November 1969 VA general medical examination report, it was 
indicated that 
the veteran's psychiatric evaluation was normal. 

In January 1970, the RO denied service connection for a 
psychiatric disorder.  It was noted that the veteran did not 
return for a psychiatric evaluation and that the RO was 
unable to properly evaluate the condition which was diagnosed 
in service as battle fatigue and hyperventilation.  The 
veteran did not appeal.  

In April 1970, the RO received the veteran's application to 
reopen his claim for service connection for a psychiatric 
disorder.  

VA treatment records dated from March 1970 to April 1970 show 
treatment for psychiatric complaints.  An April 1970 entry 
related an impression of alcoholic hallucinosis.  An April 
1970 treatment entry noted that the veteran was discharged 
from the hospital the previous day.  The diagnosis was 
anxiety reaction, hysteria.  An April 1970 VA hospital 
summary noted that the veteran was discharged after four days 
and then returned and was re-admitted.  It was noted that he 
underwent psychological testing to rule out psychosis or 
schizophrenia.  The diagnoses included a personality disorder 
(aggressive type-passive aggressive disorder) and toxic 
psychosis (amphetamine induced).  

In August 1970, the RO denied the veteran's application to 
reopen his claim for service connection for a psychiatric 
disorder.  It was noted that the veteran was diagnosed with a 
personality disorder which was not a compensable disability 
within the meaning of the law.  Once again, the veteran did 
not appeal.  

The service medical records for the veteran's second period 
of service from July 1970 to May 1979 indicate that he was 
seen in February 1971 for a chest X-ray.  There was a 
notation that Valium had decreased the veteran's anxiety and 
depression.  On a medical history form at the time of the 
March 1979 separation examination, the veteran checked that 
he had frequent trouble sleeping, and that he suffered from 
depression or excessive worry and nervous trouble.  The 
reviewing examiner did not specifically refer to any 
psychiatric problems.  There was a notation that the veteran 
was being treated by a physician, but there was no indication 
of psychiatric treatment.  The March 1979 separation 
examination report included a notation that the veteran's 
psychiatric evaluation was normal.  

In January 1980, the RO received the veteran's application to 
reopen his claim for service connection for a psychiatric 
disorder.  

A February 1980 VA psychiatric examination report noted that 
the veteran's claims folder was briefly reviewed.  The 
diagnosis was anxiety reaction, chronic, mild.  

In June 1980, the RO denied service connection for a 
psychiatric disorder, apparently on a de novo basis.  It was 
noted that the veteran's anxiety reaction and passive, 
aggressive personality were not shown to have been incurred 
in or aggravated by service.  The veteran did not appeal.  

Private treatment records dated from April 1991 to October 
1999 show treatment for disorders other than a psychiatric 
disorder.  

On August 30, 2000, the veteran filed his initial claim for 
service connection for PTSD.  

Private and VA treatment records dated from July 2000 to 
January 2001, including examination reports, indicate that 
the veteran was treated for disorders including PTSD.  The 
veteran underwent a VA psychiatric examination in January 
2001.  The diagnoses were PTSD, chronic, and major depressive 
disorder, recurrent, moderate.  

In May 2001, the RO granted service connection and a 50 
percent rating for PTSD, effective August 30, 2000, the date 
of receipt of the veteran's claim.  

Subsequent private and VA treatment records, including 
examination reports, show treatment for disorders including 
PTSD.  A November 2001 RO decision increased the rating for 
the veteran's service-connected PTSD to 70 percent, effective 
August 30, 2002.  A total disability rating based on 
individual unemployability (TDIU rating) was also assigned, 
effective May 9, 2001.  

Subsequent private and VA treatment records show continuing 
treatment for disorders including PTSD.  A January 2003 
statement from a VA psychologist noted that although PTSD was 
not recognized as a psychiatric diagnosis until 1980, a 
review of the veteran's medical records revealed references 
to the current diagnostic classification of PTSD.  It was 
noted that a September 1969 rating decision made reference to 
battle fatigue and that an April 1970 progress note reported 
that the veteran had nightmares and intense psychological 
distress in response to reminders of Vietnam.  The 
psychologist stated that the specific symptoms as well as the 
general clinical picture presented in such accounts of his 
behavior during the 1970s was highly consistent with PTSD.  
The psychologist indicated that, typically, prior to 1980, 
when presented with the pattern of symptoms that are 
presently called PTSD, mental health professionals were 
forced to make a diagnosis that was represented in the 
available nomenclature.  It was reported that a personality 
disorder was a common misdiagnosis of PTSD prior to 1980 and 
that it was likely that the veteran's symptoms in 1970 would 
not have met diagnostic criteria for PTSD.  

Another January 2003 letter from the VA psychologist noted 
that while the veteran's medical records show that he was 
classified as having battle fatigue while in the service, as 
such is shown in a January 1970 rating decision.  The 
psychologist stated that battle fatigue was presently known 
as PTSD.  It was noted that the veteran's medical records 
noted that he had hallucinations and symptoms of hyperarousal 
such as aggressive behavior as shown in medical records from 
March 1970 and April 1970.  The psychologist indicated that 
such reports demonstrated hyperarousal (i.e. aggression), 
intrusive memories (hallucinations), and isolation 
(avoidance), showing that in 1970, the veteran had the DSM-IV 
criteria for PTSD.  

In a statement received in April 2004, another VA 
psychologist stated that he had reviewed the veteran's claims 
file and medical records to assess the previous evaluations 
to his current clinical needs and condition.  The 
psychologist stated that he noted a previous diagnosis of a 
personality disorder in 1970.  The psychologist indicated 
that the diagnosis of PTSD did not exist at that time and 
that the personality disorder diagnosis was often used to 
describe symptoms that presently would be classified as PTSD.  
The psychologist commented that it was his opinion upon 
reading the 1970 note that the personality disorder diagnosis 
was assigned to describe PTSD hyperarousal and avoidance 
symptoms.  It was noted that such was supported by the facts 
that the veteran required hospitalization and that he was 
currently diagnosed with PTSD and not with a personality 
disorder which if true, would still be diagnosed.  

The veteran contends that the grant of service connection for 
PTSD should be made effective prior to August 30, 2000, the 
date which the RO assigned.  He asserts that he was shown to 
have PTSD as early as January 1970 as well as during his 
first period of service ending in September 1969 and that 
service connection should be effective since that time.  The 
veteran also alleges that there was CUE in the January 1970, 
August 1970, and June 1980 RO decisions in failing to grant 
service connection for a psychiatric disorder (PTSD).  

The file shows that service connection for a psychiatric 
disorder, as noted above, was denied in January 1970, August 
1970, and June 1980 RO decisions.  The veteran did not appeal 
those decisions, and they are considered final unless they 
were based on CUE.  38 U.S.C.A § 7105.  The veteran argues, 
in effect, that such decisions should not be considered final 
on the basis of CUE.  

The veteran essentially disagrees with how the RO weighed and 
evaluated the evidence in January 1970, August 1970, and June 
1980, and such does not support a CUE finding.  A valid claim 
of CUE requires more than a disagreement as to how the facts 
were weighed and evaluated.  See Crippen v. Brown, 9 Vet.App. 
412 (1996).  The veteran has not offered any specific 
allegations as to why such decisions were clearly and 
unmistakably erroneous other than VA psychologist statements, 
received decades after such decisions were issued, alleging 
that the veteran's present PTSD actually existed, even though 
it was not diagnosed, at the time of such decisions.  

The fact that the veteran is now service-connected for PTSD, 
a disorder not diagnosed at the time of the January 1970, 
August 1970, and June 1980 RO decisions, is not basis to find 
CUE within rating actions decided decades ago.  Additionally, 
the current statements by the VA psychologists obviously were 
not of record at the time of such decisions.  

In 1970 and 1980, as presently, a grant of service connection 
required competent evidence of a chronic disability resulting 
from disease or injury incurred in or aggravated by service.  
38 C.F.R. § 3.303 (1970, 1980, 2004).  Service connection 
could and can be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  As noted above, at the time 
of the January 1970 RO decision, there was one reference to 
battle fatigue during the veteran's period of service.  
However, the separation examination report included a 
notation that the veteran's psychiatric evaluation was 
normal.  Additionally, a November 1969 general medical 
examination report indicated that the veteran's psychiatric 
evaluation was normal.  Beyond that, the veteran did not 
appear for a scheduled VA psychiatric examination.  Such 
facts could reasonably lead the RO more than 34 years ago to 
find that the veteran did not have a psychiatric disability 
related to service at that time. 

As to the August 1970 RO decision, the veteran had been most 
recently diagnosed in April 1970, after psychological 
testing, with a personality disorder.  A disorder for which 
service connection could not be granted.  At the time of the 
June 1980 RO decisions, the veteran's service medical records 
included one reference to treatment for anxiety and 
depression.  The March 1979 separation examination included a 
notation that the veteran psychiatric evaluation was normal.  
Although anxiety reaction was diagnosed pursuant to a 
February 1980 VA psychiatric evaluation, there was no 
specific medical evidence that such diagnosed disorder was 
incurred in or aggravated by the veteran's period of service.  

The Board finds that record shows that the RO correctly 
applied the governing legal authority in effect at the time 
of the January 1970, August 1970, and June 1980 decisions.  

Considering the evidence available at the time of such 
decisions, and the law then in effect, there is nothing to 
compel a conclusion, to which reasonable minds could not 
differ, that service connection for a psychiatric disorder 
(specifically PTSD) was warranted at that time.  There was no 
undebatable error of fact or law that would have manifestly 
changed the outcome.  The Board can not, by law, review a 
older unappealed decision based on evidence that did not 
exist at the time of the older decision. 

Therefore, the Board finds no CUE in the January 1970, August 
1970, and June 1980 RO decisions.  38 C.F.R. § 3.105(a).  

The January 1970, August 1970, and June 1980 decisions are 
considered final.  A final decision can be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R § 3.156.  The law provides that when 
service connection is granted based on a claim which has been 
finally denied and subsequently reopened by the submission of 
new and material evidence, the effective date is the date of 
VA receipt of the new claim, or the day entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q),(r); Sears v. Principi, 16 Vet.App. 244 (2002), 
aff'd 349 F3d 1225 (2003).  

In this case, the veteran specifically filed a claim for 
PTSD, as opposed to an acquired psychiatric disorder, on 
August 30, 2000.  Therefore, although service connection had 
been previously denied for a psychiatric disorder, he was 
actually filing an initial or new claim.  As there is no 
evidence of VA receipt of a written claim, formal or 
informal, for service connection for PTSD until August 30, 
2000, and as this was decades after the veteran's separation 
from service, service connection may be no earlier than the 
August 30, 2000, the date of VA receipt of the claim.  

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the veteran specifying a claim of service connection for PTSD 
disorder was dated August 30, 2000.  

Even if the Board were to consider the claim for PTSD as a 
claim to reopen service connection for a psychiatric disorder 
(to include PTSD), the effective date of the award of service 
connection may be no earlier than August 30, 2000.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  

As there is no evidence of VA receipt of a written claim, 
formal or informal, for service connection for PTSD until 
August 30, 2000, and as this was more than a year after 
service, service connection may not be granted earlier than 
August 30, 2000, the date of receipt of the claim.  The Board 
concludes that there is no entitlement to an earlier 
effective date for an award of service connection.  The law, 
not the evidence, governs the outcome of this case, and as a 
matter of law, the claim must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an April 2004 
statement of the case, a June 2004 supplemental statement of 
the case, and at the December 2004 Board hearing, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board notes that a May 2000 letter, for a 
different claimed disability, included information as to the 
requirements for service connection.  A June 2003 letter, 
also as to a different claim, provided information as to 
earlier effective dates and CUE.  The Board notes that such 
letters (with the information supplied in the Statement of 
the Case, the Supplemental Statement of the Case, and the 
Board hearing, noted above) explained to the veteran that VA 
would obtain government records and would make reasonable 
efforts to help him get other evidence necessary to support 
his present claim, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Further, the Board notes that a main contention of 
the veteran's claim is the CUE issue.  A CUE motion must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  38 C.F.R. § 20.1403(b).  
Therefore, a remand for application of the VCAA is not 
required.  Simply stated, given the parameters of the law 
surrounding CUE claims, the Board notes that the duties to 
notify and assist imposed by the VCAA are not applicable 
where CUE is claimed, either in Board decisions (see Livesay 
v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions 
(see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted 
in Livesay, clear and unmistakable error claims are not 
conventional appeals, but, rather, are requests for revision 
of previous decisions.  A claim based on clear and 
unmistakable error is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging clear and unmistakable error is not pursuing a claim 
for benefits, but rather is collaterally attacking a final 
decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, that 
litigant has the burden of establishing such error on the 
basis of the evidence then of record.  Id.  

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
effective date earlier than August 30, 2000, for service 
connection for PTSD, including based on CUE.  The discussions 
in the rating decision, the statement of the case, the 
supplemental statement of the case, and the Board hearing 
held in December 2004, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  In this case, the veteran 
has been provided more than one year to respond to the 
requests of the VA for information in support of his case.  
Further, he has either directly or indirectly responded to 
the requests for information.  Therefore, further delay in 
the adjudication of this case is not warranted.  


ORDER

An earlier effective date for service connection for PTSD, 
including based on CUE, is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


